Citation Nr: 0020219	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to restoration of a 20 percent rating (or more) 
for chronic lumbosacral strain, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1983 to November 
1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that reduced the rating 
for the chronic lumbosacral strain from 20 to 10 percent.  In 
October 1998, the Board remanded the case to the RO for 
additional development.



FINDINGS OF FACT

1.  The June 1995 RO rating decision reducing the rating for 
chronic lumbosacral strain from 20 to 10 percent did not 
consider required regulatory provisions and denied the 
veteran due process.

2.  The lumbosacral strain is manifested primarily by pain 
and limitation of motion that produce moderate functional 
impairment; severe limitation of motion or other symptoms 
that produce more than moderate functional impairment are not 
found.


CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision reducing the rating for 
chronic lumbosacral spine from 20 to 10 percent is void ab 
initio and the criteria for restoration of the 20 percent 
evaluation for this condition are met.  38 C.F.R. § 3.344 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a Codes 5292, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1983 to November 
1985.

Service medical records show that the veteran was seen for 
low back problems.  In September 1985, a physical evaluation 
board determined that she was physically unfit for further 
active service due to a history of chronic lumbosacral pain 
that existed prior to service and that was aggravated by 
active service.

A December 1985 RO rating decision granted service connection 
for chronic lumbosacral strain based a muscle strain incurred 
in service.  A 20 percent evaluation was assigned for chronic 
lumbosacral strain under diagnostic code 5320, effective from 
November 1985.

The veteran underwent a VA medical examination in March 1995.  
She complained of low back pain with paresthesias in the 
right foot from radiation of the back pain.  Various studies, 
X-ray, CT (computed tomography), and EMG (electromyograph) 
were reportedly unremarkable.  There was forward flexion to 
85 degrees, extension backward to 30 degrees, lateral flexion 
to 35 degrees, and rotation to 30 degrees.  All movements 
were slightly painful.  There was no evidence of muscle 
problems in the low back area.  The diagnoses were status 
post trauma to the lower back resulting in low back strain, 
and low back pain possibly related to this condition.

An April 1995 RO rating decision proposed reducing the 
evaluation for the veteran's low back condition from 20 to 
10 percent based on the report of the March 1995 VA medical 
examination.  The veteran was notified of this determination 
and advised to her right to submit additional argument or 
evidence.

The June 1995 RO rating decision reduced the evaluation for 
the low back condition from 20 to 10 percent, effective from 
October 1995, based on the findings in the March 1995 VA 
medical examination.  The 10 percent rating was assigned 
under diagnostic code 5295.

The veteran underwent a VA medical examination in September 
1997.  No muscle problems were found.  She was able to flex 
to 30 degrees, backward extension was to about 20 degrees, 
and sideways flexion was to 30 degrees.  Radiographic studies 
of the lumbosacral spine revealed no evidence of fracture, 
subluxation or dislocation; the studies did reveal slight 
posterior narrowing of the L5-S1 intervertebral space.

The veteran underwent a VA medical examination in February 
1999.  She complained of low back pain that was worse with 
activity.  Flexion of the lumbar spine was to approximately 
45 degrees with discomfort beginning around 20 degrees with 
no radiation to either leg.  Pain limited her motion at 45 
degrees of flexion.  Extension of the lumbar spine was to 
about 20 degrees with pain without radiation to the legs.  
There was no tenderness or muscle spasm in the low back area.  
No neurological deficits were found.  The examiner opined 
that the veteran had residuals of a low back injury that 
produced some problems with work due to the need for her to 
sit for prolonged periods of time and due to the limitations 
in various activities due to low back pain.  The examiner 
opined that the veteran's low back condition had not improved 
and did hamper her life style, and that this condition 
warranted a 20 or 30 percent evaluation.


B.  Legal Analysis

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc. will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination.........months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b) (1999).

The provisions of 38 C.F.R. § 3.344(a),(b), and (c) (1999) 
are applicable in rating reductions for disabilities that 
have "stabilized" over a 5 year period or more.  In such 
cases, the evidence of record at the time of the reduction 
decision must demonstrate a sustained and material 
improvement based on the entire record of pertinent medical 
evidence.  Lehman v. Derwinski, 1 Vet. App. 339 (1991).  
Moreover, if the evidence of record casts a doubtful shadow 
upon a reduction in the rating decision, then the proposed 
reduction will be suspended for one to two years until a 
reexamination is performed; the RO will re-interpret the 
record in light of the veteran's entire medical history, with 
emphasis upon the most recent history.  

The evidence shows that the 20 percent rating for the chronic 
lumbosacral strain was in effect from November 1985 to 
October 1995 that is more than 5 years.  Hence, the 
provisions of 38 C.F.R. § 3.344 are for application.  The 
duration of a rating is measured from the effective date of 
assignment to the effective date of actual reduction.  Brown 
v. Brown, 5 Vet. App. 413 (1993).

A review of the June 1995 RO rating that reduced the 
evaluation for the low back condition from 20 to 10 percent 
shows that it was based solely on the findings of the March 
1995 VA medical examination.  This rating decision and the 
notices sent to the veteran concerning the reduction in the 
evaluation of this condition do not reflect consideration of 
38 C.F.R. § 3.344, whether the disability rating reduction 
was based on an examination that was at least as full and 
complete as the evidence used to assign the 20 percent 
rating, and make no reference to the discussion of the 
veteran's medical history to determine whether the condition 
had undergone sustained and material improvement.  Under the 
circumstance, the June 1995 RO rating decision denied the 
veteran due process and is void ab initio.  Hayes v. Brown, 9 
Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

While the veteran's low back condition was initially assigned 
a 20 percent evaluation under diagnostic code 5320 or a code 
for rating residuals of muscle injury, the medical evidence 
does not show the presence of muscle problems in the low back 
area.  Under the circumstances, the Board will evaluation the 
low back condition under diagnostic codes 5292 and 5295.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The medical evidence in this case indicates that the veteran 
has slight to moderate limitation of motion of the lumbar 
segment of the spine, and that she has pain with motion.  The 
examiner who performed the February 1999 VA medical 
examination opined that the low back pain produced functional 
impairment that warranted a 20 or 30 percent evaluation.  The 
regulatory criteria for the evaluation of the veteran's low 
back condition does not provide for a 30 percent evaluation, 
but does provide for a 20 percent evaluation for this 
condition under diagnostic code 5292 or 5295.  Only one 
20 percent rating is warranted in order to avoid the 
pyramiding of disability evaluations as both codes consider 
motion of the low back.  38 C.F.R. § 4.14 (1999).  While the 
medical evidence does not consistently show the presence of 
moderate limitation of motion of the lumbar spine, it does 
show pain with motion that supports the assignment of a 
20 percent rating for this condition with consideration of 
the provisions of 38 C.F.R. § 4.40, dealing with functional 
impairment due to pain.  The evidence does not show the 
presence of weakness, incoordination or other functional 
impairment to provide for a higher rating with consideration 
of the provisions of 38 C.F.R. § 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Nor does the evidence show severe 
limitation of motion of the lumbar spine or other symptoms of 
the low back condition that produce more than moderate 
functional impairment to support the assignment of a 
40 percent rating under diagnostic code 5292 or 5295. 

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the low back condition, 
and an increased evaluation for this condition is denied.  
Since the preponderance of the evidence is against this 
aspect of the claim, the benefit of the doubt doctrine is not 
for application in this matter.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Restoration of a 20 percent evaluation (but no more) for 
chronic lumbosacral strain is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

